This Cause coming on to be heard this Day on Bill and Answer, And the same being Opened and Spoke to by Counsel on both Sides, And the Matter *454being fully Debated and Considered; It is thereupon Ordered and Decreed by this Court, That the Estate of John Allen in the Defendants Hands and possession be liable to pay the several Legacies Decreed by this Court to be paid by the Complainant in this Cause to the Legatees of Cawood together with Interest and Costs, And that the said Defendant John Scott do Satisfy and pay the same to the Complainant accordingly out of the Assetts of the Said John Allen’s Estate which by his Answer he has Confessed to be in his Hands, on or before the Eleventh day of September next, to enable the Complainant to pay the second Sums Decreed against him for the payment of the said Legacies with Interest and Costs, and that the Defendant may be Justified by the Decree of this Court for his so doing
At a Court of Chancery held at the Council Chamber the 12th day of March 1752, and in the 25th Year of his Majesty’s Reign.
Present, Elis Excellency, The Governor; The Honorable William Middleton, John Cleland, Charles Pinckney, Alexander Vander Dussen, Hector Berenger De Beaufain, William Bull, Junior, Esquires of his Majestys Council; William Pinckney Esq Master in Chancery.
Upon the Humble Petition of Anne Cattell Widow and Administratrix of William Cattell the Younger late of Charles Town Merchant deceased, this day preferred to this Court and Read; For the reasons therein contained, It is Ordered, That the Petitioner may be at Liberty, and have leave and Permission to lay out the Sum in her said Petition mentioned for and towards the necessary Repairs of a Dwelling House and Out Houses in Church Street in Charles Town, of which the Petitioner’s late Husband who died Intestate was Seized, for the Benefit of her Infant Son, and to enable her to make a Charge thereof to her Said Son, as by her Said Petition is prayed.
Upon the Humble Petition of Benjamin Coachman only Surviving acting Executor of the last Will and Testament of Abraham Staples of Craven County Planter deceased, which was this day preferred to this Court and Read, For the Reasons therein contained, It is Ordered, That the Petitioner have leave to Sell the several Slaves in the said Petition mentioned for the benefit and Advantage of the Testator’s Children, at Publick Outcry on Credit, he taking the best Security for the Monies arising by such Sale which he can procure and as shall be approved of by the Master in Chancery, And that the said Money be kept at Interest until the said Children shall arrive at age to receive the Same agreeable to the Prayer of the Said Petition.
The same day.
Present, His Excellency, The Governor; The Honorable James Kinloch, William Middleton, John Cleland, Alexander Vander Dussen, Hector Ber-enger De Beaufain, William Bull, Junior, James Graeme Esquires, Members of his Majesty’s Council for Executing the Office of Chancellor; William Pinckney, Esq., Master in Chancery.
*455Upon the Humble Petition of Peter De St. Julien Son and Devisee of Peter De St. Julien Esq. Deceased, William Moultrie 33 and Elizabeth his wife one of the Daughters and Devisees of the said Peter De St. Julien deceased Benjamin De St. Julien one other of the Sons and Devisees of the said Peter De St. Julien the Elder, and also of Henry De St. Julien Brother and only Acting Executor of the last Will and Testament of the said Peter De St. Julien the elder, on behalf of himself and of Sarah De St. Julien the remaining Minor child of the said Peter De St. Julien the Elder Deceased, which was this day preferred to this Court and Read, for the reasons therein contained  It is Ordered that proper Persons may be appointed Auditors to view State Examine Adjust and Settle the Accounts of the Said Henry De St. Julien deceased, and of his transactions intermeddlings and Dealings in and about the same. And to make a Partition Division and Allotment of the Personal Estate of the said Peter De St. Julien deceased Between the Petitioners Peter De St. Julien, William Moultrie and and Elizabeth his Wife, Benjamin De St. Julien and Sarah de St. Julien, And that the said Peter De St. Julien William Moultrie in right of his said Wife Elizabeth, and Benjamin De St. Julien do have their proportionable Shares or parts thereof delivered them, And that the proportionable part or Share of the said Sarah Do remain in the hands of the said Henry De St. Julien the Executor until the said Sarah shall attain her age of twenty one Years or Day of Marriage and that on either of those times happening, that the said Henry De St. Julien do deliver to the said Sarah her proportionable part or Share of her said Father’s Estate Agreeable to the Prayer of the said Petition, And Rene Ravenell, Henry Ravenell, Stephen Mazyck, Capt. John Ward and David La Fon are by this Court appointed Auditors for that purpose, And it is also Ordered by this Court, That the Said Auditors do make due Return of their Actings and Doings in the Premisses to the Master in this Court on or before the Sitting of the Court in July next.
Upon the Humble Petition of Capt. John Bull Administrator of all and Singular the Goods Rights and Credits of Thomas Brown deceased, And of Thomas Brown Eldest Son of the said Thomas Brown deceased, this day preferred to this Court and Read, for the reasons therein contained, It is Ordered That proper persons may be Appointed Auditors to View State Examine Adjust and Settle the Accounts of the said Administrator’s Transactions Inter-meddlings and Dealings in and about the Affairs of the Estate of the said Thomas Brown deceased And to make an Equal Partition Division and Allotment of the said Estate between the Petitioner Thomas Brown and William Brown an Infant Son of the said Intestate, And that the said Thomas Brown have his Share or part thereof delivered to him agreeable to the Prayer of the *456Said Petition, And Stephen Bull, John Green and [blank] Hatcher are by this Court appointed Auditors for that purpose, And it is also Ordered by this Court that the said Auditors do make due Return of their Actings and Doings in the Premisses to the Master in this Court on or before the Sitting of this Court in July next.
Upon the Humble Petition of John Stanyarne of John’s Island Planter only Acting Executor of the last Will and Testament of James Meggett deceased which was this Day preferred to this Court and Read, Praying that the Profits of the Testator’s Estate may be laid out in the Purchase of Slaves for the benefit of the Testator’s Children, as there are very good Lands belonging to the said Estate, It is therefore Ordered, That the said John Stanyarne do lay out the Profits of the said Estate already made and to be made in the Purchase of Slaves for the Benefit and Advantage of the said Testators Children until they shall attain their Ages of Twenty One Years, Agreeable to the Prayer of the Petition, And also that the Said John Stanyarne do from time to time as often as he shall make any Purchase of Slaves return the Names and Prices of all and every such Slave or Slaves into this Court.
Upon the Humble Petition of William Simmons Brother, and Thomas Sacheverell Executors of the last Will and Testament of Thomas Simmons Planter deceased and of John Graves and Elizabeth his Wife late Widow Relict and Devisee of the said Thomas Simmons and Executrix of his Will this Day preferred to this Court and Read; For the reasons therein contained, It is Ordered, That proper Persons may be appointed Auditors to view State Examine Adjust and Settle the Accounts of the said Executors Executorship of the Affairs of the Said Estate, and of their Transactions Intermeddlings and Dealings in and about the same, and to make a Partition, Division and Allotment of the Personal Estate between the Petitioner John Graves and Elizabeth his Wife, and the Infant Elizabeth Simmons only Child and Daughter of the said Thomas Simmons and Elizabeth his Wife agreeable to the Prayer of the Said Petition; and Richard Wareing Esq. James Dunnovan, Parmenas Way, John North and John Norman are by this Court appointed Auditors for that purpose, And it is also Ordered by this Court that they make due Return of ■their Actings and Doings in the Premisses to the Master in Chancery on or before the Sitting of the Court in July next.

 William Moultrie (1730-1805), Revolutionary general and twice governor of South Carolina, is remembered chiefly for his successful defense of Charleston in 1776 with his fort of palmetto logs, and for his Memoirs of the American Revolution. See Dictionary of American Biography.